DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-2, 8-9, 13, 16-17, 20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-2, 11) of U.S. Patent No. 11,244,174 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Instant Application
US Patent
1. A method, comprising: receiving, from a camera coupled to a vehicle, visual data representing an image captured by the camera; processing the visual data with a neural network, the neural network comprising: a curve determination branch, an object detection branch, and a common trunk, the common trunk configured to perform one or more processing operations on the visual data to produce a common trunk output; processing the common trunk output with the curve determination branch of the neural network to produce a curve determination data; and determining a location of a traffic boundary based on the curve determination data.
1. A method, comprising: receiving, from a camera coupled to a vehicle, visual data representing an image captured by the camera; processing the visual data with a trained neural network to produce: first curve detection data representing a likelihood that a first curve is present in a first predetermined portion of the image, wherein the first curve is a lane boundary or road boundary; and first regression point data indicating a point at which the first curve would, if present in the first predetermined portion of the image, intersect a first boundary of the first predetermined portion of the image; wherein the trained neural network comprises: a first branch including a plurality of nodes collectively configured and trained to output curve detection data associated with received images; and a second branch including a plurality of nodes collectively configured and trained to output regression point data associated with the received images, wherein processing by nodes in the first branch and processing by nodes in the second branches are performed effectively in parallel such that respective outputs produced by the first and second branches do not depend on each other; and a common trunk including a plurality of nodes collectively configured and trained to perform one or more image processing operations on the received images prior to processing by the first and second branches; and determining a parameter of the first curve dependent on the first curve detection data and the first regression point data.
2. The method of claim 19, wherein: the camera is a forward-facing camera mounted or attached to a windshield of the vehicle; and determining the parameter of the first curve comprises determining a location at which the lane boundary or road boundary intersects a bottom edge or a side edge of the image.
13. An apparatus, comprising: a memory; at least one processor operatively coupled to the memory; and a set of instructions stored on the memory and configured to be executed by the at least one processor to: receive, from a camera coupled to a vehicle, visual data representing an image captured by the camera; process the visual data with a neural network, the neural network comprising: a curve determination branch, an object detection branch, and a common trunk, wherein processing operations associated with the common trunk on the visual data produce a common trunk output; process the common trunk output with the curve determination branch of the neural network to produce a curve determination data; and determine a location of a traffic boundary based on the curve determination data.
14. An apparatus, comprising: at least one processor; and a memory unit having instructions encoded thereon, the instructions executable by the at least one processor to perform: receiving, from a camera coupled to a vehicle, visual data representing an image captured by the camera; and processing the visual data with a trained neural network to produce: first curve detection data representing a likelihood that a first curve is present in a first predetermined portion of the image, wherein the first curve is a lane boundary or road boundary; and first regression point data indicating a point at which the first curve would, if present in the first predetermined portion of the image, intersect a first boundary of the first predetermined portion of the image; wherein the trained neural network comprises: a first branch including a plurality of nodes collectively configured and trained to output curve detection data associated with received images; and a second branch including a plurality of nodes collectively configured and trained to output regression point data associated with the received images, wherein processing by nodes in the first branch and processing by nodes in the  second branches are performed effectively in parallel such that respective outputs produced by the first and second branches do not depend on each other; and a common trunk including a plurality of nodes collectively configured and trained to perform one or more image processing operations on the received images prior to processing by the first and second branches; and determining a parameter of the first curve dependent on the first curve detection data and the first regression point data.
2. The method of claim 19, wherein: the camera is a forward-facing camera mounted or attached to a windshield of the vehicle; and determining the parameter of the first curve comprises determining a location at which the lane boundary or road boundary intersects a bottom edge or a side edge of the image.
17. A computer program product, the computer program product comprising a non-transitory computer-readable medium having program code recorded thereon, the program code comprising program code executable by one or more processors to: receive, from a camera coupled to a vehicle, visual data representing an image captured by the camera; process the visual data with a neural network, the neural network comprising: a curve determination branch, an object detection branch, and a common trunk, wherein processing operations associated with the common trunk on the visual data produce a common trunk output; process the common trunk output with the curve determination branch of the neural network to produce a curve determination data; and determine a location of a traffic boundary based on the curve determination data.
16. A computer program product, the computer program product comprising a non-transitory computer-readable medium having program code recorded thereon, the program code comprising program code executable by one or more processors to perform: receiving, from a camera coupled to a vehicle, visual data representing an image captured by the camera; processing the visual data with a trained neural network to produce: first curve detection data representing a likelihood that a first curve is present in a first predetermined portion of the image, wherein the first curve is a lane boundary or road boundary; and first regression point data indicating a point at which the first curve would, if present in the first predetermined portion of the image, intersect a first boundary of the first predetermined portion of the image; wherein the neural network comprises: a first branch including a plurality of nodes collectively configured and trained to output curve detection data associated with received images; and a second branch including a plurality of nodes collectively configured and trained to output regression point data associated with the received images, wherein processing by nodes in the first branch and processing by nodes in the second branches are performed effectively in parallel such that respective outputs produced by the first and second branches do not depend on each other; and a common trunk including a plurality of nodes collectively configured and trained to perform one or more image processing operations on the received images prior to processing by the first and second branches; and determining a parameter of the first curve dependent on the first curve detection data and the first regression point data.
2. The method of claim 19, wherein: the camera is a forward-facing camera mounted or attached to a windshield of the vehicle; and determining the parameter of the first curve comprises determining a location at which the lane boundary or road boundary intersects a bottom edge or a side edge of the image.


The Instant Application differs from the US Patent based on the underlined portion.  However, the underlined portion is taught/suggested in claim 2.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the US Patent, in the manner as claimed and as taught by the Instant Application, for the benefit of optimizing the system by locating the lane boundary.  (Claims (2, 8-9, 16, 20) have been analyzed and rejected w/r to claims (1-2, 11).


Allowable Subject Matter
Claims (3-6, 10-12, 14-15, 18-19) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 14, 2022